HIGHLAND BUSINESS SERVICES, INC.

DIRECTOR’S CONTRACT




THIS DIRECTOR’S CONTRACT (the “Agreement”) is made as of the 2nd day of August,
2011 by and between Highland Business Services, Inc., a Nevada corporation
(hereinafter referred to as the “Company”), and Mr. Calvin Fox (hereinafter
referred to as the “Director”).




BACKGROUND




The Company desires to retain the Director for the duties of Director and the
Director desires to be retained for such position and to perform the duties
required of such position in accordance with the terms and conditions of this
Agreement.




AGREEMENT




In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:




1.      DUTIES.  The Company requires that the Director be available to perform
the duties of a director customarily related to this function as may be
determined and assigned by the Board of Directors and as may be required by the
Company’s constituent instruments, including its Articles of Incorporation,
Bylaws and its corporate governance and board committee charters, each as
amended or modified from time to time, and by applicable law, including the
Nevada Revised Statutes.  The Director agrees to devote as much time as is
necessary to perform completely the duties as the Director of the Company and
such other committees as the Director may hereafter be appointed to.  The
Director will perform such duties described herein in accordance with the
general fiduciary duty of directors arising under Chapter 78 of the Nevada
Revised Statutes.




2.      TERM.  The term of this Agreement shall commence as of the date hereof
and shall continue until the Director’s removal, resignation or the three-year
anniversary of the date hereof, whichever is earlier. Each 12-month period
ending on the anniversary date of the Director’s appointment is a “Service
Year.”




3.      COMPENSATION.  For all services to be rendered by Director in his
capacity as a board member, the Company agrees to pay Director a total of
1,000,000 stock options at Fair Market Value under the Company’s 2011 Stock
Incentive Plan. 500,000 options are granted and vest immediately and 500,000
will be granted upon mutually agreed upon milestones. Terms and Conditions if
these options are outlined in the Stock Purchase Agreement executed by the
parties.





1










4.      EXPENSES.  In addition to the compensation provided in paragraph 3
hereof, the Company will reimburse the Director for pre-approved reasonable
business related expenses incurred in good faith in the performance of the
Director’s duties for the Company.  Such payments shall be made by the Company
upon submission by the Director of a signed statement itemizing the expenses
incurred.  Such statement shall be accompanied by sufficient documentary matter
to support the expenditures.




5.      CONFIDENTIALITY.  The Company and the Director each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including, but not limited
to business methods, information systems, financial data and strategic plans
which are unique assets of the Company (“Confidential Information”).  The
Director covenants not to, either directly or indirectly, in any manner, utilize
or disclose to any person, firm, corporation, association or other entity any
Confidential Information.

  

6.      NON-COMPETE.  During the term of this Agreement and for a period of
twelve (12) months following the termination of this agreement (the “Restricted
Period”), the Director shall not, directly or indirectly, (a) in any manner
whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company’s
Business”) for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (b) have any
interest as owner, sole proprietor, stockholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company’s Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than one
percent (1%) of the outstanding securities of any person or entity which is
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company’s Business.  




7.      TERMINATION.  With or without cause, the Company and the Director may
each terminate this Agreement at any time upon ten (10) days written notice, and
the Company shall be obligated to pay to the Director the compensation and
expenses due up to the date of the termination.  Nothing contained herein or
omitted herefrom shall prevent the stockholder(s) of the Company from removing
the Director with immediate effect at any time for any reason.




8.      INDEMNIFICATION.  The Company shall indemnify, defend and hold harmless
the Director, to the full extent allowed by the law of the State of Nevada, and
as provided by, or granted pursuant to, any charter provision, Bylaw provision,
agreement, vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office.




9.      EFFECT OF WAIVER.  The waiver by either party of the breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.





2










10.    NOTICE.  Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified separately outside of this
document or, if to the Company, to the Company’s address as specified in filings
made by the Company with the U.S. Securities and Exchange Commission.




11.    GOVERNING LAW.  This Agreement shall be interpreted in accordance with,
and the rights of the parties hereto shall be determined by, the laws of the
State of Nevada without reference to that state’s conflicts of laws principles.




12.    ASSIGNMENT.  The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns.  The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.




13.    MISCELLANEOUS.  If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.

  

14.    ARTICLE HEADINGS.  The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.




15.    COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one
instrument.  Facsimile execution and delivery of this Agreement is legal, valid
and binding for all purposes.




16.    ENTIRE AGREEMENT.  Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.




IN WITNESS WHEREOF, the parties hereto have caused this Director’s Contract to
be duly executed and signed as of the day and year first written above.




[Signature page follows]








3











































HIGHLAND BUSINESS SERVICES, INC.




BY:/S/ Wright Thruston

            Name: Wright Thurston

Title: Chief Executive Officer







DIRECTOR







/S/ Calvin Fox


Name: Calvin Fox




 

















4





